Citation Nr: 1127628	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-42 824	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected low back disorder.

2.  Entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected right lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1959 to May 1963. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In December 2010 the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 10 percent for his service-connected low back disorder and entitlement to an initial rating in excess of 20 percent for his service-connected right lower extremity radiculopathy.  The Board finds that additional development is necessary with respect to the Veteran's claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

The Veteran first claimed entitlement to service connection for a back disorder in July 1993.  A March 1994 rating decision granted entitlement to service connection for that condition.  A disability rating of 10 percent was assigned effective from July 10, 1993, the date the Veteran first filed his claim.  The Veteran submitted a Notice of Disagreement (NOD) with this rating later that month.  The RO issued a Statement of the Case (SOC) in August 1994 and the Veteran filed a Substantive Appeal (VA Form 9) in September 1994.  In June 1996 the Board issued a decision denying entitlement to a rating in excess of 10 percent.  

In October 2007 the Veteran again claimed entitlement to a rating in excess of 10 percent for his service-connected low back disorder.  A July 2008 rating decision denied entitlement to a rating in excess of 10 percent for the Veteran's low back disorder, but granted a separate evaluation for radiculopathy of the Veteran's right lower extremity, assigning a 20 percent rating effective from October 22, 2007, the date of the Veteran's claim.  The Veteran submitted a Notice of Disagreement (NOD) disputing those determinations in April 2009.  The RO issued a Statement of the Case (SOC) in September 2009, and the Veteran filed a Substantive Appeal (VA Form 9) in October 2009.  

The Veteran has argued that the current evaluations assigned for his back disorder and right lower extremity radiculopathy do not accurately reflect their severity.  The Board notes that the Veteran's most recent VA examination was conducted in November 2007.  During the Veteran's December 2010 Board hearing he reported that both of these conditions had worsened, and that they are currently significantly worse than indicated by the November 2007 VA examination, conducted more than three years ago.  Specifically, the Veteran reported that he sustained a fall recently that substantially aggravated both his back disorder and his right lower extremity radiculopathy.  

The United States Court of Appeals for Veterans Claims (the Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has indicated that his back disorder and right lower extremity radiculopathy result in significant limitations not indicated by the Veteran's earlier examination, and because there appears to be a significant possibility of a worsening of that condition, the Board finds that a new examination is necessary to reach a decision on the Veteran's claim. 

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran all private and VA facilities where he was treated from December 2009 to the present and after obtaining the necessary authorizations associate the records with the claims folder.  

2.  Thereafter schedule the Veteran for a comprehensive VA examination to determine the current nature and severity of both his low back disability and his right lower extremity radiculopathy.  The examiner is requested to review the claims file, and following this review and examination, the examiner should report complaints and clinical findings pertaining to both conditions in detail, including range of motion studies.  The examiner should also indicate whether the Veteran has additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  If the examiner finds that there is additional limitation of motion due to flare-ups, fatigability or incoordination, the extent of such limitation of motion should be stated in degrees.  Notation should also be made as to the degree of functional impairment attributable to the Veteran's low back disability.  

A clear rationale must be provided for all opinions expressed and a discussion of the facts and principles involved would be of considerable assistance to the Board.  Furthermore, the examiner should identify all chronic neurologic manifestations of the Veteran's service-connected low back disability and express their level of severity (i.e., slight, moderate, moderately severe, severe).  If possible, the examiner should delineate any impairment or dysfunction attributable to any other cause.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


